—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 20, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree, criminal possession of a weapon in the second and third degrees, and sentencing him to consecutive terms of 81/3 to 25 years and 21/3 to 7 years on the manslaughter and third-degree possession convictions, respectively, concurrent to a term of 5 to 15 years on the remaining conviction, unanimously affirmed.
The trial court properly declined to submit the lesser included offense of second-degree manslaughter, since there was no reasonable view of the evidence that would have supported a finding that the shooting was merely reckless. Given the testimony that the shots were fired during a heated discussion and from a distance of only a few feet, and the fact that two of the bullets entered the victim’s body, the only reasonable interpretation is that the shooting was intentional (see, People v Barden, 194 AD2d 548, lv denied 82 NY2d 707).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.